       Case 2:17-cv-00144-KS-MTP Document 99 Filed 10/01/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION



ERICKA PEARSON                                                                     PLAINTIFF


VS.                                                CIVIL ACTION NO. 2:17-cv-144-KS-MTP


WAL-MART STORES, INC., SAM’S EAST, INC.,
WAL-MART ASSOCIATES, INC., AND WAL-MART
STORES EAST, LP                                                                  DEFENDANTS



                                JUDGMENT OF DISMISSAL

       This cause comes before the Court sua sponte, the parties having announced that they

have reached a compromise and settlement of all pending claims in this matter. Accordingly, the

Court being desirous of removing this matter from its docket;

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is hereby dismissed

with prejudice as to all parties. By agreement of the parties, the Court hereby retains jurisdiction

to enforce the settlement agreement and impose attorney’s fees and costs as indicated.

       IT IS FURTHER ORDERED AND ADJUDGED that this matter having been

concluded, all motions pending in this matter, if any, are hereby moot and accordingly

dismissed.

       SO ORDERED AND ADJUDGED this the                 1st___ day of October, 2019.



                                              _ s/Keith Starrett__ _________
                                              UNITED STATES DISTRICT JUDGE
